Citation Nr: 1644110	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle fracture.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a psychiatric disorder, to include depression.

5.  Entitlement to a rating in excess of 20 percent for service-connected left ankle fracture.

6.  Entitlement to a rating in excess of 10 percent for service-connected right wrist disorder.

REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, June 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of whether new and material evidence has been received to reopen a claim for tinnitus was raised at the February 2016 hearing before the Board, but has not been adjudicated by the RO.  To the extent that the Veteran desires to file a claim for this disorder, he is advised that a complete claim on an application form prescribed by VA regulations is required.  38 C.F.R. § 3.155 (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression; entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle fracture; entitlement to service connection for bilateral hearing loss; entitlement to a rating in excess of 20 percent for service-connected left ankle fracture; entitlement to a rating in excess of 10 percent for service-connected right wrist disorder; and entitlement to a total disability rating for compensation purposes based on individual unemployability are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for posttraumatic stress disorder was denied in a November 2006 Board decision.  

2.  Evidence received since the November 2006 Board decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.

3.  The claim for entitlement to service connection for a right knee disorder was denied in an August 1998 rating decision.

4.  Evidence received since the August 1998 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

5.  The claim for entitlement to service connection for bilateral hearing loss was denied in a November 2006 Board decision.

6.  Evidence received since the November 2006 decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The November 2006 Board decision that denied entitlement to service connection for posttraumatic stress disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since November 2006 to reopen the claim of entitlement to service connection for posttraumatic stress disorder is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The August 1998 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

4.  Evidence received since August 1998 to reopen the claim of entitlement to service connection for a right knee disorder is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The November 2006 Board rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

6.  Evidence received since November 2006 to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, unappealed rating decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Posttraumatic Stress Disorder (PTSD)

In an April 1996 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a timely appeal of the denial to the Board.  In a November 2006 decision, the Board denied entitlement to service connection for PTSD, on the basis that the Veteran did not engage in combat with the enemy during his military service, and that there was no current diagnosis of PTSD attributable to a verified stressor.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Two buddy statements were received in June 2010 regarding one of the Veteran's claimed stressors.  The Veteran claimed that he witnessed two servicemen being killed with an axe on the demilitarized zone (DMZ) in Korea.  D. B. stated he remembered when he was on the DMZ with the Veteran and had to patrol to the final line, where they saw the officers getting cut up with an axe.  In another buddy statement, B. H. stated that he "was also upon the DMZ with [the Veteran] when the people was cut up with those axes.  We was in sight of all of this.  [sic]."  

In an April 2016 opinion, a private psychologist opined that there was a diagnosis of PTSD that began during military service as a direct result of the Veteran's experiences.  The opinion was based on the Veteran's claimed stressors of seeing service members killed by North Koreans with an axe on the demilitarized zone and seeing a fellow soldier shoot during formation.  

The Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for PTSD.  Specifically, the buddy statements from D. B. and B. H. are new and support the Veteran's claimed stressor.  For purposes of reopening a claim, the credibility of the evidence is assumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The April 2016 opinion from a private psychologist also relates to whether there is a nexus between PTSD and service.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim.  Therefore, the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Right Knee

In an August 1998 rating decision, the RO denied entitlement to service connection for a right knee disorder.  The RO found that no chronic disability subject to service connection was shown in the service medical records or any other evidence reviewed.  The Veteran was notified of the rating decision in an August 1998 letter.  In October 1998, the RO received a handwritten statement on a copy of the "Notice of Procedural and Appellate Rights" stating "I do not agree with your decision."  In an April 1999 letter, the RO informed the Veteran that it was not accepting the October 1998 statement as a notice of disagreement because it was not signed.  The letter informed the Veteran that he had until August 25, 1999 to file a notice of disagreement with the rating decision.  In a June 1999 statement, the Veteran stated "I do want to appeal the decision made in my claim."  However, he only referenced the claims denied in a June 1999 rating decision.  He did not refer to the claim for a right knee disorder or the August 1998 rating decision.  As the Veteran did not submit a timely notice of disagreement with the claim for service connection for a right knee disorder, the August 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The evidence of record at the time of the August 1998 rating decision included the Veteran's service treatment records.  Evidence received into the record since the August 1998 RO denial includes new VA treatment records, VA examination reports, and opinions.

The Veteran's VA treatment records reflect a diagnosis of degenerative joint disease of the right knee.  In a September 2014 opinion, a VA nurse stated that the Veteran had limped due to a left ankle injury for many years and had supported much of his weight on the right leg/knee.  The VA nurse stated that "[h]e has developed, through the years, pain in the right knee as a result and has Degenerative Joint Disease of the knee."  

The Board has reviewed the evidence received since the August 1998 rating decision and finds that that new and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a right knee disorder.  Specifically, the September 2014 opinion relates to whether there is a nexus between the right knee disorder and service.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the claim for entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was denied in a June 1999 rating decision.  The Veteran appealed the decision to the Board.  In an April 2003 decision, the Board denied service connection for bilateral hearing loss.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.   

The Veteran filed a claim to reopen the issue of entitlement to service connection for bilateral hearing loss in October 2005.  In a November 2006 decision, the Board reopened the claim for service connection for bilateral hearing loss, and denied the claim.  The Board found that although the Veteran had a bilateral hearing loss disability, the evidence did not show a nexus between the hearing loss and service.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.   

The evidence of record at the time of the last final denial of the claim in November 2006 included service treatment records, VA treatment records and a VA examination report.  Evidence received since the November 2006 decision includes a statement received in June 2010, in which C. W. stated that "when my brother came from over-seas his hearing was bad. . . ."  The statement from C. W. is new, as it was not previously of record.  38 C.F.R. § 3.156.  The statement relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss, namely that he had symptoms of difficulty hearing after returning from serving overseas.  When presumed credible for only the purpose of opening the claim, such evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss with VA's assistance.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus, 3 Vet. App. at 513.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen the claim.  Therefore, the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for PTSD is granted, to that extent only.  
.

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle fracture, is granted, to that extent only.

New and material evidence having been received, the appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted, to that extent only.

REMAND

Psychiatric Disorder, to include PTSD and Depression

Claims for service connection for psychiatric disorders, to include PTSD and depression, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the Veteran's claim to include all psychiatric disorders of record.

In the April 2016 opinion, a private psychologist found the Veteran had PTSD and depression as a result of his experiences during military service.  The psychologist indicated the depression was caused by PTSD.  However, the Veteran's claimed stressors for PTSD have not been verified.  In light of the new buddy statements from D. B. and B. H. indicating they served with the Veteran and also witnessed the alleged stressor, another attempt should be made to verify the Veteran's claimed stressors.  

The RO must contact the Veteran and afford him the opportunity to submit any additional details that he believes will help corroborate his claimed inservice stressors.  Thereafter, the RO must attempt to verify the Veteran's claimed stressors.  If the Veteran's stressors are corroborated, the Veteran must be scheduled for an appropriate examination to determine the nature and etiology of any psychiatric disorders found.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Right Knee Disorder

The Board finds that the reopened claim for service connection for a right knee disorder must be remanded for a VA examination to address whether the right ankle disorder is caused or aggravated by the service-connected left ankle disorder.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  In a November 2010 opinion, a VA examiner stated that "any claimed right knee condition is not due to or the result of a claimed left ankle fracture."  The VA examiner provided a rationale for the opinion, but did not address whether the right knee condition was aggravated by the left ankle disorder. 

In an April 2011 VA examination report, the examiner stated, "[w]ith a normal x-ray, it is difficult to make a diagnosis of degenerative arthritis secondary to his left ankle.  Therefore, it is less likely than not that his right knee is secondary to his left ankle."  The VA examiner did not give a full rationale for the opinion.  In addition, the Veteran's recent VA treatment records indicate he has been diagnosed with degenerative joint disease of the right knee.  In a June 2013 VA examination, the VA examiner did not address the etiology of the right ankle disorder.  In the September 2014 opinion noted above, a VA nurse indicates the Veteran has developed right knee pain as a result of limping due to the left ankle injury.  However, the VA nurse did not provide a full rationale for the opinion.  

In a June 2015 VA examination of record, the examiner addressed whether the Veteran had a left knee disorder secondary to his service-connected left ankle disorder.  Therefore, the June 2015 VA examination report is not relevant to the Veteran's right knee claim.  

Accordingly, the Board finds that the claim for service connection for a right knee disorder must be remanded to obtain an opinion as to whether the right knee disorder is caused or aggravated by a service-connected disability.

Bilateral Hearing Loss

In a September 2005 VA examination, the VA examiner found it was "less likely than not" that the Veteran's hearing loss was related to acoustic trauma sustained while on active duty.  The opinion was based in significant part on a determination that the Veteran had normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  The requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 (2015).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 159. 

The Veteran's entrance examination report is not in the claims file.  A separation examination indicated pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
-
15
LEFT
15
15
15
-
20

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The separation examination shows there were pure tone thresholds at 25 decibels at 500 Hertz in the right ear, indicating some degree of hearing loss under Hensley.  Accordingly another medical examination and opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Ankle and Right Wrist Disorders

At the February 2016 hearing before the Board, the Veteran testified that his service-connected left ankle and wrist disorders had worsened since his most recent VA examination in June 2013, more than three years ago.  Therefore, the claims must be remanded to obtain a contemporaneous VA examination.  38 C.F.R. § 3.159 (c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

The Veteran also testified that he received treatment every three months at VA, and was seen for his right wrist in November/December of 2015.  Accordingly, the Veteran's VA treatment records from October 2015 to present must be obtained.  

Additional Records

The Board also notes that the Veteran's service personnel records and complete service treatment records, including his entrance examination report, are not in the claims file.  Although previous attempts have been made to obtain the records, as the records are relevant to the claims, another attempt must be made.  

The April 2016 private psychologist noted that the Veteran had been receiving Social Security Disability since the early 1990s.  The Veteran's Social Security Disability records are not in the claims file.  These records must be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to submit any additional details that he believes will help corroborate his claimed inservice stressors.

Thereafter, the RO must attempt to verify the Veteran's stressors.  Based on the Veteran's response, and the lay statements of record, the RO must conduct a search with the Joint Services Records Research Center or any other appropriate federal facility to attempt to verify whether the Veteran witnessed (1) the August 1976 DMZ axe murder incident and/or (2) a shooting incident during company formation in 1976 and/or 1977.

All attempts to verify this evidence must be documented in the electronic records by the RO.  If any records cannot be obtained after reasonable efforts have been made, the RO must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. If, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain and associated with the claims file: (1) complete service treatment records for all verified periods of service; (2) complete service personnel records for all verified periods of service; (3) VA treatment records from October 2015 to present; and (4) any Social Security Disability records.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether a right knee disorder is related to his military service, or to his service-connected left ankle fracture.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, to include the September 2014 opinion from the VA nurse regarding the etiology of the right knee disorder, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed right knee disorder is related to his military service or is due to or aggravated by any service-connected disorder, to include his service-connected left ankle fracture. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examiner must provide a complete rationale for all opinions expressed.  

4.  Thereafter, the Veteran must be afforded the appropriate VA audiological examination to determine whether bilateral hearing loss is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, to include the Veteran's service separation examination report, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral hearing loss is related to the Veteran's active duty service, to include exposure to loud noise.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded the appropriate VA examination to determine whether the psychiatric disorder, to include PTSD and depression, is related to his military service, to include as due to any verified stressors.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include PTSD and depression, is related to the Veteran's active duty service, to include as due to any verified incident during service.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each verified stressor was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the verified in-service stressors found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected left ankle disorder.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected left ankle disorder.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examiner must state whether the limitation of motion of the left ankle represents "marked" or "moderate" limitation of motion.

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left ankle disorder.  

7.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected right wrist disorder.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must conduct full range of motion studies on the service-connected right wrist disorder.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

In the examination report, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected right wrist disorder result in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified. If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.

The examination report must specifically document whether there is favorable or unfavorable ankylosis in any degree of palmar flexion or dorsiflexion, with ulnar or radial deviation, or with any other position that is due to or aggravated by the Veteran's service-connected right wrist disorder.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right wrist disorder.

8.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

9.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated.  If the claims on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


